                  5:20-bk-70606 Doc#: 2 Filed: 03/06/20 Entered: 03/06/20 14:51:43 Page 1 of 9
                                                                     United States Bankruptcy Court
                                                                        Western District of Arkansas
  In re       Vincent G Rodriguez                                                                                  Case No.
                                                                                        Debtor(s)                  Chapter     13




                                                               Arkansas Chapter 13 Plan
                                                                            (Local Form 13-1)


 Original Plan                       Amended Plan                     For an amended plan, all applicable provisions must be repeated from the
                                                                      previous plan(s). Provisions may not be incorporated by reference from
                                                                      previously filed plan(s).

                                                                      List below the sections of the plan that have been changed:


                                                                      State the reason(s) for the amended plan, including any changes of circumstances
                                                                      below. If creditors are to be added, please complete Addendum A as well as file any
                                                                      appropriate amended schedules.

                                                                      The Amended Plan is filed:       Before confirmation
                                                                                                       After confirmation

Part 1: Notices
To Debtor(s):              This form sets out options that may be appropriate in some cases, but the presence of an option on the form
                           does not indicate that the option is appropriate in your circumstances. Plans that do not comply with local
                           rules and judicial rulings may not be confirmable.

                           Original plans and amended plans must have matrix(ces) attached or a separate certificate of service should
                           be filed to reflect service in compliance Fed. R. Bankr. P. 2002.

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated. You should
                           read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                           an attorney, you may wish to consult one. If you oppose the plan’s treatment of your claim or any provision of this
                           plan, you or your attorney must file a written objection to confirmation with the United States Bankruptcy Court
                           either electronically (if filer is approved for electronic filing) or at the following addresses:

                                  For Eastern District cases (Delta, Northern, or Central ***Batesville and Pine Bluff filed prior to
                                  11/28/2019***): United States Bankruptcy Court, 300 West 2nd Street, Little Rock, AR 72201

                                  For Western District cases (El Dorado, Fayetteville, Fort Smith, Harrison, Hot Springs, or Texarkana
                                  Divisions): United States Bankruptcy Court, 35 E. Mountain Street, Fayetteville, AR 72701

                           The objection should be filed consistent with the following timelines:

                                Original plan filed at the time the petition is filed: Within 14 days after the 341(a) meeting of creditors is
                                 concluded.

                                Original plan filed after the petition is filed or amended plan (only if filed prior to the 341(a) meeting):
                                 Within the later of 14 days after the 341(a) meeting of creditors is concluded or 21 days after the filing of the
                                 plan.

                                Amended plan: Within 21 days after the filing of the amended plan.

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
                  5:20-bk-70606 Doc#: 2 Filed: 03/06/20 Entered: 03/06/20 14:51:43 Page 2 of 9
Debtor(s) Vincent G Rodriguez                                                                       Case No.

                           The court may confirm this plan without further notice if no objection to confirmation is timely filed.

The following matters may be of particular importance. Debtor(s) must check one box on each line to state whether or not the plan
includes each of the following items. If an item is checked as “Not included” or if both boxes are checked, the provision will be
ineffective if set out later in the plan.

 1.1       A limit on the amount of a secured claim, set out in Section 3.4, which may                         Included       Not included
           result in a partial payment or no payment at all to the secured creditor.
 1.2       Nonstandard plan provisions, set out in Part 8.                                                     Included       Not included

Part 2: Plan Payments and Length of Plan
2.1     The debtor(s) will make regular payments to the trustee as follows:
  Inapplicable portions below need not be completed or reproduced.

Original plan: The debtor(s) will pay $230.00 per month to the trustee. The plan length is 60 months.
        The following provision will apply if completed

             Plan payments will change to $                          per month beginning on     .

             Plan payments will change to $ per month beginning on                              .
                     (Use additional lines as necessary)

The debtor(s) will pay all disposable income into the plan for not less than the required plan term, or the applicable commitment
period, if applicable, unless unsecured creditors are being paid in full (100%). If fewer than 60 months of payments are specified,
additional monthly payments will be made to the extent necessary to make the payments to creditors specified in this plan.

2.2          Payments shall be made from future income in the following manner:

             Name of debtor Vincent G Rodriguez
               Direct pay of entire plan payment or                           (portion of payment) per month.


                  Employer Withholding of $ 230                           per month

                    Payment frequency: monthly,                           semi-monthly,       bi-weekly,   weekly,    Other
                    If other, please specify:
                     Employer name:                                           Tyson Foods Inc.
                     Address:                                                 2200 Don Tyson Pkway
                                                                              Springdale AR 72762
                     Phone:                                                   1-800-643-3410


             Name of debtor

                  Direct pay of entire plan payment or                        (portion of payment) per month.

                  Employer Withholding of $                            per month.

                    Payment frequency: monthly,                           semi-monthly,       bi-weekly,   weekly,    Other
                    If other, please specify:
                     Employer name:
                     Address:


Arkansas Plan Form - 1/20                                                                                                                    Page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
                  5:20-bk-70606 Doc#: 2 Filed: 03/06/20 Entered: 03/06/20 14:51:43 Page 3 of 9
Debtor(s) Vincent G Rodriguez                                                         Case No.

                     Phone:


2.3          Income tax refunds.

      Check one.
             Debtor(s) will retain income tax refunds received during the plan term and have allocated the refunds in the budget.

                Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing
             the return and will turn over to the trustee all income tax refunds received during the plan term.

                Debtor(s) will treat income tax refunds as described below. The debtor(s) will supply the trustee with a copy of each
             income tax return filed during the plan term within 14 days of filing.



2.4          Additional payments.

      Check one.
             None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

                To fund the plan, debtor(s) will make additional payment(s) to the trustee from other sources, as specified below. Describe
             the source, estimated amount, and date of each anticipated payment.



  Part 3: Treatment of Secured Claims
    3 . 1 Adequate Protection Payments.

             Check one.
               None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.

                The debtor(s)’ plan payment to the trustee will be allocated to pay adequate protection payments to secured creditors as
             indicated below. The trustee shall be authorized to disburse adequate protection payments upon the filing of an allowed claim
             by the creditor. Preconfirmation adequate protection payments will be made until the plan is confirmed. Postconfirmation
             adequate protection payments will be made until administrative fees are paid (including the initial attorney’s fee). Payment of
             adequate protection payments will be limited to funds available.

             Creditor and last 4 digits                                     Monthly
                                                            Collateral                                     To be paid
             of account number                                              payment amount
             Automotive Financial 2008 Chevrolet HHR                        $50.00                            Preconfirmation
             Services 0524                                                                                    Postconfirmation
                                                                                                              Preconfirmation
                                                                                                              Postconfirmation
                                                                                                              Preconfirmation
                                                                                                              Postconfirmation

    3 . 2 Maintenance of payments and cure of default (long term-debts, including debts secured by real property that debtor(s)
          intend to retain).
            Check one.
              None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.

                 The debtor(s) will maintain the current contractual installment payments on the secured claims listed below, including any
            changes required by the applicable contract and noticed in conformity with any applicable rules. These payments will be
            disbursed either by the trustee or directly by the debtor(s), as specified below. The debtor(s) will resume payments to the
            creditors upon completion of the plan, pursuant to the terms of the respective agreements. Any existing arrearage will be paid in
            full through disbursements by the trustee, with interest, if any, at the rate stated.

            The current contractual installment payments for real estate may be increased or decreased, and the plan payment increased, if
Arkansas Plan Form - 1/20                                                                                                             Page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                  5:20-bk-70606 Doc#: 2 Filed: 03/06/20 Entered: 03/06/20 14:51:43 Page 4 of 9
Debtor(s) Vincent G Rodriguez                                                                   Case No.

            necessary, based upon information provided by the creditor and upon the absence of objection from the debtor(s) under
            applicable rules. Unless otherwise ordered by the court, the amounts listed on a filed and allowed proof of claim will control over
            any contrary amounts listed below as to the current installment payment and arrearage amount. If relief from the automatic
            stay is ordered as to any item of collateral listed in this paragraph, then, unless otherwise ordered by the court, all
            payments under this paragraph as to that collateral will cease, and all secured claims based on that collateral will no
            longer be treated by the plan.

                                                                                   Monthly                                       Interest rate,
             Creditor and last                                       Monthly                       Estimated     Monthly
                                                                                   installment                                   if any, for
             4 digits of                     Collateral              installment                   arrearage     arrearage
                                                                                   payment                                       arrearage
             account number                                          payment                       amount        payment
                                                                                   disbursed by                                  payment
                                                                                      Debtor(s)
                                                                                      Trustee
                                                                                      Debtor(s)
                                                                                      Trustee
                                                                                      Debtor(s)
                                                                                      Trustee

    3.3     Secured claims excluded from 11 U.S.C. § 506 (non-506 claims).
            Check one.
              None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.

                Claims listed in this subsection consist of debts that were:

                 (1) incurred within 910 days before the petition date and secured by a purchase money security interest in a motor vehicle
                 acquired for the personal use of the debtor(s) (“910 car claims”), or
                 (2) incurred within 1 year of the petition date and secured by a purchase money security interest in any other thing of value
                 (‘PMSI within one year”).

            The creditors below will retain their liens and secured claims will be paid in full under the plan at the monthly payment and interest
            at the rate stated below. Unless otherwise ordered by the court, the claim amounts listed on a filed and allowed proof of claim will
            control over any contrary amounts listed below, except as to value, interest rate and monthly payment.

             Creditor and last 4                                                    Debt/
                                                                        Purchase                    Value of                      Monthly
             digits of account                  Collateral                          estimated                    Interest rate
                                                                        date                        collateral                    payment
             number                                                                 claim
             Automotive                         2008 Chevrolet          2019        $8131.00        4000         4%               $150.00
             Financial                          HhR
             Services 0524




    3.4     Claims for which § 506 valuation is applicable. Request for valuation of security, payment of fully secured claims, and
            modification of undersecured claims.

           Check one.
              None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.

            The remainder of this paragraph will be effective only if there is a check in the box “included” in § 1.1.

               The debtor(s) request that the court determine the value of the collateral securing the claims as listed below. For each
            non-governmental secured claim listed below, the debtor(s) state that the value of the collateral securing the claim should be as
            set out in the column headed Value of collateral. For secured claims of governmental units, unless otherwise ordered by the
            court, the value of the collateral securing the claim listed in a proof of claim filed in accordance with the Bankruptcy Rules
            controls over any contrary amount listed below.

            Secured claims will be paid the lesser of the amount of the claim or the value of the collateral with interest at the rate stated
            below. The portion of any allowed claim that exceeds the value will be treated as an unsecured claim under Part 5 of this plan. If
            the amount of a creditor’s secured claim is listed below as having no value, the creditor’s allowed claim will be treated in its
            entirety as an unsecured claim under Part 5 of this plan. Unless otherwise ordered by the court, the claim amounts listed on a

Arkansas Plan Form - 1/20                                                                                                                   Page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
                  5:20-bk-70606 Doc#: 2 Filed: 03/06/20 Entered: 03/06/20 14:51:43 Page 5 of 9
Debtor(s) Vincent G Rodriguez                                                                       Case No.

            filed and allowed proof of claim will control over any contrary amount listed below, except as to value, interest rate and monthly
            payment.

            The holder of any claim listed below as having value in the column headed Value of collateral will retain the lien on the property
            interest of the debtor(s) or the estate(s) until the earlier of: (a) payment of the underlying debt determined under nonbankruptcy
            law, or (b) discharge of the underlying debt under 11 U.S.C. § 1328, at which time the lien will terminate and be released by the
            creditor.




             Creditor and last 4                                                    Debt/                                           Estimated
                                                                     Purchase                     Value of     Interest   Monthly
             digits of account Collateral                                           estimated                                       unsecured
                                                                     date                         collateral   rate       payment
             number                                                                 claim                                           amount




    3.5     Surrender of collateral.

                None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.

                The debtor(s) surrender to each creditor listed below the collateral that secures the creditor’s claim in accordance with 11
            U.S.C. § 1325(a)(5)(C). The debtor(s) request that upon confirmation of this plan, the stay under 11 U.S.C. §§ 362(a) and
            1301(a) be terminated as to the collateral only. No further payments are to be made to the creditor for the secured claim. Any
            allowed unsecured claim resulting from the disposition of the collateral will be treated in Part 5 below. Unless otherwise
            ordered by the court, to the extent that the debtor(s) become entitled to proceeds upon disposition of the collateral, the
            proceeds will be remitted to the trustee.

              Creditor and last 4 digits of account number                          Collateral to be surrendered




    3.6 Secured claims not provided treatment. In the event that a secured claim is filed and allowed that is not provided treatment
        in the plan, the trustee shall pay such creditor the claim amount without interest after this plan in all other respects has been
        completed.




Part 4: Treatment of Fees and Priority Claims
4.1          General.
             Trustee’s fees and all allowed priority claims, including domestic support obligations, will be paid in full without postpetition
             interest.

4.2          Trustee’s fees.

             The trustee’s fees are governed by statute and may change during the course of the case.

4.3          Attorney’s fees.
             The attorney’s fee is subject to approval of the court by separate application. The following has been paid or will be paid if
             approved by the court:

                            Amount paid to attorney prior to filing:            $      0.00
                            Amount to be paid by the Trustee:                   $      3,500.00
Arkansas Plan Form - 1/20                                                                                                                   Page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
                  5:20-bk-70606 Doc#: 2 Filed: 03/06/20 Entered: 03/06/20 14:51:43 Page 6 of 9
Debtor(s) Vincent G Rodriguez                                                             Case No.

                            Total fee requested:                      $     3,500.00

             Upon confirmation, the attorney shall receive an initial fee as provided in the application and approved by the court from
             funds paid by the debtor(s), after administrative costs have been paid. The remaining fee will be paid at the percentage rate of
             the total disbursed to creditors each month provided in the application approved by the court.

                           The initial fee and percentage rate requested in the application are $ 1500.00   and   25   %, respectively.

4.4          Priority claims other than attorney’s fees and those treated in § 4.5.

        Filed and allowed priority claims (usually tax claims), including without limitation, the following listed below, will be paid
        in full in accordance with 11 U.S.C. § 1322(a)(2), unless otherwise indicated. For claims filed by governmental units, the
        categorization of the claim by the creditor (secured, priority, nonpriority unsecured) and amounts shall control over any
        contrary amounts unless otherwise ordered by the court.
 Creditor                            Nature of claim (if taxes, specify type and            Estimated claim amount
                                     years)
  -NONE-

4.5          Domestic support obligations.

             Check one.
               None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.


Part 5: Treatment of Nonpriority Unsecured Claims
5.1          Nonpriority unsecured claims.

             Allowed nonpriority unsecured claims shall be paid at least as much as they would receive if the debtor(s) filed a Chapter 7
             case. Allowed nonpriority unsecured claims shall be paid in full (100%) unless a different treatment is indicated
             below. For above median income debtor(s), the distribution to unsecured creditors includes any disposable income pool
             (monthly disposable income times 60 months) from Form 122C-2, unless the debtor(s) are unable to meet the disposable
             income pool based on the following circumstances:

             Check one, if applicable
                 A PRORATA dividend, including disposable income pool amounts, if applicable, from funds remaining after payment of
             all other classes of claims; or

                  Other. Please specify

5.2          Special nonpriority unsecured claims and other separately classified nonpriority unsecured claims.

             Check one.
               None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.


5.3          Maintenance of payments and cure of any default on nonpriority unsecured claims.

             Check one.
               None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.


Part 6: Contracts, Leases, Sales and Postpetition Claims
6.1          Executory Contracts and Unexpired Leases.

             Check one.

Arkansas Plan Form - 1/20                                                                                                               Page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
                  5:20-bk-70606 Doc#: 2 Filed: 03/06/20 Entered: 03/06/20 14:51:43 Page 7 of 9
Debtor(s) Vincent G Rodriguez                                                        Case No.

                  None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.


6.2          Sale of assets.

             Check one.
               None. If “None” is checked, the rest of § 6.2 need not be completed or reproduced.


6.3          Claims not to be paid by the trustee.

             Check one.
               None. If “None” is checked, the rest of § 6.3 need not be completed or reproduced.


6.4          Postpetition claims.

             Check one.
               None. If “None” is checked, the rest of § 6.4 need not be completed or reproduced.

Part 7: Vesting of Property of the Estate
7.1          Property of the estate will vest in the debtor(s) upon:

             Check the applicable box.

                  plan confirmation.

                  entry of discharge.

                  other:

Part 8: Nonstandard Plan Provisions
                  None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.

             Under Bankruptcy Rule 3015.1(c), nonstandard provisions must be set forth below. A nonstandard provision is a
             provision not otherwise included in the Official Form or deviating from it. Nonstandard provisions set out elsewhere in
             this plan are ineffective.

8.1          The following plan provisions will be effective only if there is a check in the box “included” in § 1.2.

              ourt to Use Assets of the Estate for said expenses.

Part 9: Signatures
             By filing this document, the attorney for the debtor(s) or the debtor(s) themselves, if not represented by an attorney,
             certify(ies) that the wording and order of the provisions in this Chapter 13 plan are identical to those contained in
             plan form used in the Eastern and Western Districts of Arkansas, other than any nonstandard provisions included in
             Part 8.


                /s/ Forrest L. Stolzer                                                                  Date March 6, 2020
                Forrest L. Stolzer AR2006-020
                Signature of Attorney for Debtor(s)

                /s/ Vincent G Rodriguez                                                                 Date March 6, 2020

Arkansas Plan Form - 1/20                                                                                                           Page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
                  5:20-bk-70606 Doc#: 2 Filed: 03/06/20 Entered: 03/06/20 14:51:43 Page 8 of 9
Debtor(s) Vincent G Rodriguez                                        Case No.

                Vincent G Rodriguez
                                                                                Date

                Signature(s) of Debtor(s)
                (required if not represented by an attorney;
                otherwise optional)




Arkansas Plan Form - 1/20                                                                           Page 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                           Best Case Bankruptcy
                  5:20-bk-70606 Doc#: 2 Filed: 03/06/20 Entered: 03/06/20 14:51:43 Page 9 of 9
Debtor(s) Vincent G Rodriguez                                        Case No.




Arkansas Plan Form - 1/20                                                                           Page 9
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                           Best Case Bankruptcy
